DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/22 has been entered.  Claim 16 remains withdrawn pursuant to an election.
Response to Arguments
Applicant argues that the cited art fails to teach that the electrode is configured for implantation within a human body and for direct contact with tissue therein.  This is not persuasive.  The language “configured to” means that the device must be capable of the cited limitation (in this case, implantation in a human body).  The Vanden Bulcke teaches that the device is encapsulated in order to ensure that it is biocompatible (i.e. capable of being implanted in a human body) (¶ 0157).  Nonetheless, in the interest of advancing prosecution, an additional rejection is presented below which also addresses this newly added limitation.
Applicant also argues that Vanden Bulcke’s lift-off technique for forming platinum has not applicability to dissolving organic precursor metals. This is not persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In this case, Vanden Bulcke is not relied upon for teaching how to deposit platinum, but rather for how encapsulation is a means for ensuring that a platinum layer is biocompatible.
Claim Interpretation
Various claims, in particular claims 9 and 14, use the language “preferably” and “for example”.  These limitations are not given patentable weight because the terms “preferably” and “for example” are not requirements.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, after the period, recites “for emitting an electrical signal within the human body, receiving an electrical signal from within a human body, or measuring an electrochemical potential within a human body. maybe better: configured”.  This appears to be a note which is not intended as part of the claim.  Accordingly, for the purposes of this action, this language is disregarded.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-9, 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McCulloch et al. (US 2013/0156971) in light of Vanden Bulcke et al. (US 2008/0046080).
Claims 1, 4, 5, 7-9, 14 and 17:  McCulloch teaches a process of manufacturing a medical electrode (Abst.; ¶ 0158) comprising the steps of: providing a polyester (i.e. claimed biocompatible) substrate (¶0154); applying a composition to the substrate by dip coating (¶ 0137), the composition comprising an organic platinum metal complex (¶ 0095) dissolved in an organic, non-aqueous solvent (¶ 0089); and heating the composition to a temperature of less than 150˚C (¶ 0008) to form a pattern of platinum metal on the substrate (Abst.).
McCulloch teaches that the platinum electrode is suitable as a biomedical electrode (¶ 0158), but fails to expressly teach that the electrode is biocompatible.  Vanden Bulcke teaches a process of forming a medical electrode comprises a biocompatible platinum conductive layer (¶¶ 0001; 0138; 0149) and explains that it is desirable to further encapsulate the electrode having the biocompatible platinum layer in order to provide a fully encapsulated biocompatible electrode (¶ 0157). A biocompatible device is one which is capable of being implanted in a human body and in contact with tissue.  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have encapsulated the platinum electrode of McCulloch in order to have ensured that it was fully biocompatible with the predictable expectation of success.
Claims 2 and 3:  McCulloch does not discuss the solubility of the metal complex in terms of propylene glycol mono-propyl ether at 25˚C, but does teach that the ligands selected can be adjusted to provide a desired solubility in the organic solvent (see, e.g., ¶¶ 0179, 0188, 0215).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected ligands which provided a metal complex having a solubility in propylene glycol mono-propyl ether at 25˚C and 1013 hPa of at least 2 mass percent with the predictable expectation of success.
Claim 12:  McCulloch teaches that multiple layers are formed (i.e. claimed repeating the deposition steps) (¶ 0152).
Claim 13:  McCulloch teaches that the organic metal complex is decomposed to form a metal (i.e. claimed temperature above the decomposition temperature).  Furthermore, it is implicit that the temperature is below the melting temperature of the substrate otherwise a device would not be formed.
Claim 15:  McCulloch fails to teach a particular weight percentage, but teaches that concentration of metal complex can be adjusted to provide a desired viscosity (¶ 0138).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a weight percentage of 2.5-25% with the predictable expectation of success.
Claims 1-5, 7-9, 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Munshi (US 2002/0019658) in light of McCulloch.
Claims 1, 4-5, 7-9, 14 and 17:  Munshi teaches a process of forming a defibrillator electrode for implantation in a human body and in contact with tissue (Abst.) comprising the steps of: providing a titanium substrate (Abst.; ¶¶ 0053-0055) and forming a platinum pattern on the titanium substrate by chemical methods (¶¶ 0053-0055).
Munshi does not provide details on what chemical methods are used to form the platinum layer.  McCulloch teaches a process of forming a platinum layer on a substrate to form a medical electrode, wherein the platinum layer is formed by: applying a composition to the substrate by dip coating (¶ 0137), the composition comprising an organic platinum metal complex (¶ 0095) dissolved in an organic, non-aqueous solvent (¶ 0089); and heating the composition to a temperature of less than 150˚C (¶ 0008) to form a pattern of platinum metal on the substrate (Abst.).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, because Munshi only broadly discloses that the platinum layer is formed by chemical methods and because McCulloch teaches suitable chemical means for depositing a platinum layer on a medical electrode, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed the process of McCulloch to have formed the platinum layer of Munshi with the predictable expectation of success.
Claims 2 and 3:  McCulloch does not discuss the solubility of the metal complex in terms of propylene glycol mono-propyl ether at 25˚C, but does teach that the ligands selected can be adjusted to provide a desired solubility in the organic solvent (see, e.g., ¶¶ 0179, 0188, 0215).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected ligands which provided a metal complex having a solubility in propylene glycol mono-propyl ether at 25˚C and 1013 hPa of at least 2 mass percent with the predictable expectation of success.
Claim 12:  McCulloch teaches that multiple layers are formed (i.e. claimed repeating the deposition steps) (¶ 0152).
Claim 13:  McCulloch teaches that the organic metal complex is decomposed to form a metal (i.e. claimed temperature above the decomposition temperature).  Furthermore, it is implicit that the temperature is below the melting temperature of the substrate otherwise a device would not be formed.
Claim 15:  McCulloch fails to teach a particular weight percentage, but teaches that concentration of metal complex can be adjusted to provide a desired viscosity (¶ 0138).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a weight percentage of 2.5-25% with the predictable expectation of success.
Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  McCulloch fails to teach or suggest the claimed platinum complex.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712